t c memo united_states tax_court miccosukee tribe of indians of florida petitioner v commissioner of internal revenue respondent docket no 20785-13l filed date william b mccarthy for petitioner brandon s cline and kenneth allan hochman for respondent memorandum findings_of_fact and opinion nega judge the internal_revenue_service irs appeals_office sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination with respect to notices of federal_tax_lien nftls and a notice_of_intent_to_levy filed to collect petitioner’s unpaid tax_liabilities for tax years ended date through the sole issue for decision is whether the appeals_office abused its discretion by sustaining the lien and levy actions for these years we hold that it did not findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner is a federally recognized indian_tribe whose principal office is in florida respondent assessed civil penalties under sec_6721 and sec_6722 and liabilities reported on form_945 annual return of withheld federal_income_tax for petitioner’s tax years ended date through on date respondent mailed two letters notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 notices of lien filing to petitioner the first notice of lien filing covered form_945 liabilities for tax years ended date through and civil penalties under sec_6721 and sec_6722 for tax years ended date through the first notice of lien filing listed the kind s of tax at issue with their corresponding unpaid balance s of assessment spaces for 6721e taxes all section references are to the internal_revenue_code code in effect at all relevant times under their corresponding unpaid balance s of assessment were left blank the second notice of lien filing covered form_945 liabilities for tax years ended date through both notices of lien filing indicated that the nftls were filed on date and gave petitioner until date to request a collection_due_process cdp hearing that same day respondent mailed letter final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy to petitioner with respect to the same civil penalties and form_945 liabilities respondent filed the nftls on date at their respective filing locations the nftls that covered 6721e taxes had blanks under unpaid balance s of assessment like the first notice of lien filing petitioner timely mailed forms request for a collection_due_process or equivalent_hearing cdp requests in response to the notices of lien filing and the notice_of_intent_to_levy in the cdp requests petitioner asked for an installment_agreement and withdrawal of the liens challenged the underlying liabilities and asserted that the liens and the levy were premature and counterproductive and may negatively affect petitioner’s ability to obtain financing petitioner also attached a document to the cdp request in response to the notices of lien filing outlining what it believed to be errors in the notices of lien filing and the nftls specifically petitioner indicated that the notices of lien filing and the nftls had zero balances for the 6721e kind of tax and that the notices of lien filing had an incorrect date of filing for the nftls petitioner’s cdp requests were assigned to a settlement officer so with no prior involvement with the liabilities at issue on june and date the so mailed letters to petitioner scheduling a telephone conference for date to discuss the proposed levy and liens respectively the letters also outlined conference procedures and requested specific financial documentation eg loan documents bank statements bills depreciation schedules etc for the last three months to be submitted timely the letters expressly stated that the so could not consider collection alternatives without the requested documentation petitioner did not provide any of the requested documents on date the so held a telephone conference with petitioner’s attorney during the telephone conference petitioner’s attorney raised only the issue of petitioner’s underlying liabilities petitioner’s attorney also acknowledged that he did not have any financial information to provide he did not address the issue of the discrepancies on the notices of lien filing and the nftls during the conference on date the appeals_office issued the notice_of_determination sustaining the lien and levy actions for petitioner’s liabilities for tax years ended date through the notice determined that petitioner had not provided the financial information necessary to properly evaluate its request for an installment_agreement on date petitioner filed its petition in this court in the petition petitioner argued that the so abused her discretion by determining that petitioner could not challenge the underlying liabilities in the cdp hearing petitioner also argued that respondent did not comply with the requirements for filing the nftls and issuing the notices of lien filing and the notice_of_intent_to_levy petitioner believed that the so incorrectly determined that the collection actions were no more intrusive than necessary on date respondent filed a motion for summary_judgment on date the court granted respondent’s motion for summary_judgment in part precluding petitioner from raising its underlying liabilities in this proceeding on date a trial was held in this case in miami florida opinion where the underlying tax_liability is not in issue we review the determination of the appeals_office for abuse_of_discretion see 114_tc_604 in reviewing for abuse_of_discretion generally we consider only arguments issues and other matters that were raised at the sec_6330 hearing or otherwise communicated to the appeals_office 118_tc_488 see also sec_301_6330-1 q a-f3 proced admin regs we will reject the determination of the appeals_office only if the determination was arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir 125_tc_14 the court determined that petitioner’s underlying liabilities are not properly at issue consequently we review the determination of the appeals_office solely for abuse_of_discretion when a taxpayer requests a hearing the appeals_office must verify that all legal and procedural requirements have been met with respect to an nftl filing and or a proposed levy sec_6320 sec_6330 the appeals officer must also determine whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6320 sec_6330 finally the appeals_office must consider any issues raised by the taxpayer at the hearing including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives such as an installment_agreement sec_6320 sec_6330 and sustaining an nftl filing or a proposed levy without proper verification renders the appeals office’s determination an abuse_of_discretion freije v commissioner t c pincite petitioner argues that while the date inconsistencies on the notices of lien filing themselves constitute harmless error these inconsistencies paired with the zero amounts for the 6721e kind of tax on both the notices of lien filing and the nftls necessitate revised notices of lien filing and nftls essentially petitioner argues that in the decision to sustain the proposed collection activities the so abused her discretion by failing to consider these inconsistencies in both documents petitioner requests that we remand the case to the appeals_office for a further hearing to fix these issues alternatively petitioner argues in its cdp requests for withdrawal of the liens pursuant to sec_6321 the federal government obtains a lien against all property and rights to property whether real or personal of any person liable for federal taxes upon demand for payment and failure to pay see 122_tc_287 the lien arises automatically on the date of assessment and persists until the tax_liability is satisfied or becomes unenforceable by reason of lapse of time sec_6322 iannone v commissioner t c pincite the purpose of filing an nftl is to protect the government’s interest in a taxpayer’s property against the claims of other creditors berkery v commissioner tcmemo_2011_57 filing an nftl validates the government’s lien against a subsequent purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor see sec_6323 lindsay v commissioner tcmemo_2001_285 aff’d 56_fedappx_800 9th cir stein v commissioner tcmemo_2004_124 if the commissioner chooses to file an nftl he must provide the taxpayer with written notice not more than five business days after the filing sec_6320 the notice of lien filing is intended to inform the taxpayer of the right to a fair hearing relating to the nftl see sec_6320 b sec_6320 provides that such notification shall inform the person in simple and nontechnical terms of the amount of the unpaid tax the right of the person to request a hearing before an impartial officer of the appeals_office the administrative appeals available to the taxpayer and the provisions relating to the release of liens on property we have previously held that when the secretary sends a notice of lien filing to a taxpayer before the nftl is actually recorded and the taxpayer timely requests a cdp hearing in response to the notice the variance between the dates constitutes at most harmless error see graham v commissioner tcmemo_2008_129 golub v commissioner tcmemo_2008_122 in fact the earlier notice may even benefit the taxpayer because it affords the taxpayer a longer period in which to request a hearing see golub v commissioner tcmemo_2008_122 petitioner was not adversely affected by the zero balances for sec_6721 penalties on the notices of lien filing because the unpaid balances for this type of penalty were included in the overall outstanding liability minor defects may be overlooked where the taxpayer knows of and pursues the right to administrative and judicial review gilmer v commissioner tcmemo_2009_ difference between outstanding balance shown on notice of lien filing and taxpayer’s actual outstanding liability was not significant enough to invalidate nftl cyman v commissioner tcmemo_2009_144 slip op pincite n incorrect assessment dates on notice of lien filing did not invalidate nftl at trial the so testified that on the basis of her years of experience at the irs she believed that the notices of lien filing and the nftls were correct she testified that the automated lien system upon which both documents were generated aggregated the amounts of the sec_6721 and sec_6722 civil penalties together on the lines for sec_6722 penalties rather than breaking them down separately by code section therefore she believed the total_amounts of the unpaid tax_liabilities on both documents were correct although there were zero balances for 6721e kind s of tax she testified that if there was no penalty due it would not be on a notice of lien filing or an nftl a senior revenue_officer for respondent also testified the revenue_officer was responsible for monitoring the case while it was in the appeals_office and the irs counsel’s office he testified that the automated lien system generally aggregates the balances due from the civil penalty assessments when they are for the same tax period since there were sec_6721 and sec_6722 civil penalty assessments for tax years ended date through the revenue_officer believed that both penalties were aggregated and reflected under the sec_6722 kind of tax for each tax period although the zero balances for sec_6721 penalties on the notices of lien filing are ambiguous the notices taken as a whole meet the requirements of sec_6320 that is they correctly identify the total amount of unpaid tax they inform petitioner of the right to request a hearing before an impartial officer of the appeals_office they inform petitioner of available administrative appeals and they identify the provisions relating to the release of liens on property consequently they are not deficient in any legal respects furthermore a remand to the appeals_office for a further hearing on this issue is not necessary and would not be productive see 129_tc_58 117_tc_183 the validity and priority of the nftl is not conditioned on the taxpayer’s receiving a lien notice pursuant to sec_6320 see sec_301_6320-1 q a- a12 proced admin regs an nftl is valid if it is filed on form_668 notice_of_federal_tax_lien under internal revenue laws and includes the identity of the taxpayer the tax_liability giving rise to the lien and the date the assessment arose see sec_6323 sec_301_6323_f_-1 proced admin regs if these requirements are met the nftl is valid notwithstanding any other provision of law regarding the form or content of a notice of lien including state law sec_301_6323_f_-1 proced admin regs here the nftls identified petitioner as the taxpayer the sec_6721 and sec_6722 civil penalties and form_945 liabilities that gave rise to the nftls and the respective dates of assessment respondent complied with the terms of sec_6323 and the underlying regulations thus the nftls are valid furthermore the nftls served their proper function because they put other creditors on notice regarding the government’s lien consequently we find that the ambiguities in the notices of lien filing and the nftls constitute at most harmless error therefore the so did not abuse her discretion in failing to consider them in its cdp requests petitioner also requested withdrawal of the nftls pursuant to sec_6323 an nftl may be withdrawn without full payment and without prejudice under the following conditions the filing of the nftl was premature or otherwise not in accordance with administrative procedures of the irs the taxpayer had entered into an installment_agreement under sec_6159 to satisfy the tax_liability for which the nftl was imposed by means of installment payments unless such agreement provides otherwise withdrawal of the nftl will facilitate collection of the tax_liability or with the consent of the taxpayer or the national_taxpayer_advocate nta the withdrawal of such notice would be in the best interests of the taxpayer determined by the nta or the taxpayer and the united_states see skidmore v commissioner tcmemo_2012_328 sec_301_6323_j_-1 proced admin regs even when the taxpayer has shown that the withdrawal of the nftl will facilitate collection of the tax we do not find that respondent’s automated lien system properly aggregated balances due for sec_6721 and sec_6722 civil penalty assessments for similar tax periods on the notices of lien filing and the nftls we simply hold that this method of reporting multiple civil penalty assessments is not detrimental to the validity of the notices of lien filing and the nftls liability withdrawal of the nftl is permissive not mandatory sec_6323 berkery v commissioner tcmemo_2011_57 as discussed above we hold that the filing of the nftls was in accordance with irs administrative procedures furthermore petitioner has provided no evidence that withdrawing the lien will facilitate payment of its tax_liability therefore petitioner fails to meet the first and third conditions for withdrawal see sec_6323 sec_301_6323_j_-1 proced admin regs the other two conditions for withdrawal are plainly not satisfied in this case therefore we decline to discuss them the record amply supports respondent’s contention that the nftls are necessary to protect respondent’s interests in petitioner’s property see hughes v commissioner tcmemo_2011_294 consequently we reject petitioner’s argument regarding withdrawal of the nftls it is clear from our review of the record that the so verified that the requirements of applicable law and administrative procedure were followed and that in sustaining the filing of the nftls and the proposed levy the so properly balanced the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 petitioner did not raise any valid challenge to the appropriateness of the nftl filings and the proposed levy furthermore petitioner did not submit the financial information necessary for the so to consider an installment_agreement there is no abuse_of_discretion when a settlement officer declines to consider collection alternatives under these circumstances see 129_tc_107 tucker v commissioner tcmemo_2014_103 taylor v commissioner tcmemo_2009_27 see also sec_301_6330-1 proced admin regs taxpayers will be expected to provide all relevant information requested by appeals including financial statements for its consideration of the facts and issues involved in the hearing therefore we hold that the so’s determination to sustain the filing of the nftls and proceed with the proposed levy was not an abuse_of_discretion we have considered the other arguments of the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
